Exhibit 10.16

AGREEMENT

This Letter Agreement, dated as of December 30, 2008, is made by and among
mymedicalrecords.com, Inc., a Delaware corporation (the "Company"), and Richard
Teich, an individual ("Employee"), sets forth the material terms under which the
Company shall employ Employee.



Term

 

Month to month, on an at will basis

Responsibilities

 

Assist in product development, sales and marketing and such other areas as the
Company may reasonably request, including providing services related to
Favrille, Inc. upon its acquisition of the Company

Salary

 

$15,000 per month

Benefits

 

Eligible to participate in benefits made generally available to employees of the
Company, which shall include health insurance coverage for Employee and his
spouse

In addition, Employee shall receive an automobile allowance of $500 per month

Rights upon Termination

 

The Employee shall receive such amounts, if any, as may then be provided under
the Company's severance policy applicable to employees generally



 

In witness where, the parties have executed this Letter Agreement, effective as
of December 30, 2008.

mymedicalrecords.com, Inc.

By /s/ Robert H. Lorsch
Robert H. Lorsch
Chairman and Chief Executive Officer

/s/ Richard Teich


Richard Teich

